UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-1014




EARL ROBERT MERRITT, JR.,

               Plaintiff - Appellant,

          v.

LUCY FLORENCE COCHRAN-YOUELL; REVEREND FATHER PAUL FAHEY,
deceased; REVEREND FATHER ALBERT ALEXANDEUNAS, Pastor;
REVEREND FATHER COLIN DONOHUE O.F.M. CAPUCHIN; REVEREND FATHER
EDWARD SADIE, Pastor; BISHOP MICHAEL BRANSFIELD; FATHER JOHN
GALLAGHER;   FATHER   FRED   ANNIE;   REVEREND   FATHER   JOHN
PFANNENSTIEL; EMINENCE CARDINAL WILLIAM KEELER; JOSEPH
RATZINGER, aka His Holines Pope Benedict XVI, The Holy See,
Vatican City Rome, Italy: and all Other Aiding and Abetting
These Defendants and Racketeers; SAINT JOHN'S ROMAN CATHOLIC
CHURCH; SACRED HEART ROMAN CATHOLIC CHURCH; THE ROMAN CATHOLIC
DIOCESE; THE CAPUCHIN-FRANCISCAN ORDER; THE ROMAN CATHOLIC
ARCH-DIOCESE; THE ROMAN CATHOLIC CHURCH,

               Defendants - Appellees.



                            No. 08-1038




EARL ROBERT MERRITT, JR.,

               Plaintiff - Appellant,

          v.

LUCY FLORENCE COCHRAN-YOUELL, aka Tiny; LINDA YOUELL-TAYLOR;
DONALD TAYLOR; JONATHAN YOUELL, aka Jon; SHERRY YOUELL; ANNE
YOUNELL-NELSON; THOMAS YOUELL, aka Tom; BRANDON YOUELL; MANDY
YOUELL; OSCAR LEE COCHRAN; JOYCE WINFREE-HESS, aka Teddie;
THOMAS W. SMITH, Esquire; PATTY J. SIMS; LAWRENCE B. KELLY;
CARDINAL WILLIAM KEELER; BISHOP MICHAEL BRANSFIELD; FATHER
EDWARD SADIE; FATHER ALBERT ALEXANDEUNAS, and all others
aiding and abetting these defendants and racketeers; OFFICE OF
THE WEST VIRGINIA STATE SENATOR JEFFREY V. KESSLER; THE SAINT
JOHN'S CATHOLIC CHURCH IN BELLE, WEST VIRGINIA; THE SACRED
HEART CATHOLIC CHURCH IN CHARLESTON, WV; THE ROMAN CATHOLIC
DIOCESE IN WHEELING, WEST VIRGINIA; UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA; THE ROMAN
CATHOLIC ARCH-DIOCESE FOR THE STATE OF WEST VIRGINIA IN
BALTIMORE, MARYLAND,

          Defendants - Appellees.



Appeals from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (2:07-cv-00041; 2:06-cv-00885)


Submitted:   February 28, 2008             Decided: March 10, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Earl Robert Merritt, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                 - 2 -
PER CURIAM:

           In this consolidated appeal, Earl Robert Merritt, Jr.,

appeals the district court’s orders dismissing his civil actions.

The   district   court   referred   the     cases   to   a    magistrate   judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).             The magistrate judge

recommended that relief be denied and advised Merritt that failure

to file timely and specific objections to the recommendations could

waive appellate review of a district court order based upon the

recommendation.     Despite this warning Merritt failed to file

specific objections* to the magistrate judge’s recommendations.

           The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.                 Wright v. Collins,

766 F.2d 841, 845-47 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140, 147-48 (1985).     A district court need not conduct de novo

review “when a party makes general and conclusory objections that

do not direct the court to a specific error in the magistrate’s

proposed findings and recommendations.”             Orpiano v. Johnson, 687

F.2d 44, 47 (4th Cir. 1982) (citations omitted); see also Howard v.

Secretary of Health & Human Servs., 932 F.2d 505, 508-09 (6th Cir.



      *
      In his documents, filed as an objections, Merritt states that
“[l]ife is to [sic] short . . . to be spending my time that I have
left to write an Objection to an Order that is legally inept and
asinine.” (R. 29, No. 08-1014; R. 32, No. 08-1038).

                                    - 3 -
1991) (noting that general objections to a magistrate judge’s

report may be insufficient to preserve appellate review).    Merritt

has waived appellate review by failing to file specific objections

after receiving proper notice.    Accordingly, we deny Merritt’s

motions for appointment of counsel and affirm the judgments of the

district court.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                            AFFIRMED




                              - 4 -